Citation Nr: 9932278	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1995, the RO 
denied a claim by the appellant for entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's December 1995 
decision is evidence that was not previously of record, which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative of other evidence of 
record, and is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The claims file includes medical evidence indicating that 
the veteran may have PTSD that is related to his service in 
Vietnam.


CONCLUSIONS OF LAW

1.  The RO's December 1995 decision, denying a claim of 
entitlement to service connection for PTSD, became final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's December 1995 decision denying the appellant's claim 
PTSD, and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).
3.  The claim for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a December 1995 
decision, the RO denied a claim of entitlement to service 
connection for PTSD.  A review of that determination reveals 
that the RO found that there was no medical evidence of 
record to show a diagnosis of PTSD.  There was no appeal, and 
the RO's December 1995 decision became final.  38 U.S.C.A. 
§ 7105(b).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In March 1997, the veteran filed an application to reopen his 
claim.  In May 1997, the RO apparently reopened the veteran's 
claim and denied it on the merits.  The veteran appealed.  
Despite the RO's denial of this claim on the merits, the 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins  analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's December 1995 decision.

In this case, the Board notes that in December 1995 , the RO 
denied the veteran's claim after finding that the veteran had 
not provided medical evidence showing that he had PTSD.  
However, evidence received since the RO's December 1995 
decision includes a VA outpatient treatment report, dated in 
June 1997, which shows that the veteran complained of sleep 
disturbances, an inability to concentrate, and "seeing faces 
from Vietnam come back to him in his dreams."  The examiner 
stated that the veteran "appears to have mild to moderate 
PTSD."  As this evidence was not of record at the time of 
the RO's December 1995 decision, and as this evidence 
contains a competent opinion indicating that the veteran may 
have PTSD, this evidence is not cumulative, and is "new" 
within the meaning of Elkins, supra.  The Board further finds 
that as there was no competent evidence showing that the 
veteran had PTSD at the time of the RO's December 1995 
decision, the June 1997 VA outpatient treatment report is 
probative of the issue at hand, and is material.  
Accordingly, the Board affirms the RO's implicit finding that 
new and material evidence has been submitted.  The claim for 
PTSD is therefore reopened, and the Board proceeds with its 
review of the evidence on a de novo basis. 


II.  Service Connection

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

As stated previously, a VA outpatient treatment report, dated 
in June 1997, shows that an examiner stated that the veteran 
"appears to have mild to moderate PTSD."
Although the Board notes that this opinion suffers from 
deficiencies, to include the fact that it dos not appear to 
have been based on a review of the veteran's C-file, the 
Board finds that it is sufficient to constitute medical 
evidence of a diagnosis of PTSD, and a nexus to active duty, 
such that the veteran's claim for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).


ORDER

New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for PTSD, and his claim for this benefit has been reopened.  
The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is granted 
subject to the following remand provisions.  


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  

The veteran argues that he has PTSD as a result of his 
service in Vietnam.  Specifically, he has claimed the 
following as stressors: 1) exposure to mortar and rocket 
attacks at Tan Son Nhut Air Base; 2) seeing remains of human 
bodies at Tan Son Nhut Air Base; and 3) seeing a Viet Cong 
detonate a grenade in a bar which killed several servicemen.  

The veteran's personnel record (DA Form 20) indicates that he 
served in Vietnam from December 17, 1968 to December 16, 
1969, and that he served his entire Vietnam tour with the 
337th Support Squadron at Tan Son Nhut Air Base.  He was a 
petroleum fuel specialist from December 21, 1968 to January 
1, 1969, and a mobile distribution operator from January 1, 
1969 to the end of his Vietnam service.  His DD Form 214 
lists his military occupation specialty as fuel specialist.  
He received no decorations evincing combat service, see 
38 C.F.R. § 3.304(f), and there is nothing currently in the 
claims file which establishes participation in combat.  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

As the veteran has set forth significant details of the first 
two stressors, as listed above, a remand is required to 
attempt to verify these stressors.  M21-1, Part IV, paragraph 
11.38(f) (Change 61, Sept. 12, 1997).  In addition, the Board 
notes that a review of a letter from the veteran, received in 
March 1997, his substantive appeal (VA Form 9) received in 
January 1998, and his hearing transcript, shows that the 
veteran has not provided a date for stressor #3 (involving a 
Viet Cong terrorist grenade attack), and that he has 
alternatively asserted that this event occurred in Saigon, Da 
Nang and Long Binh.  Therefore, at present, he has not 
provided details which would allow for verification of 
stressor #3.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (stating that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor); see also VA Adjudication 
Procedure Manual (M21-1), Part IV, paragraph 11.38(f)(2) 
(Change 65, October 28, 1998).  Since it is unclear as to the 
date and location of the stressor involving a Viet Cong 
grenade attack, under the circumstances, the Board has 
determined that the RO should also attempt to obtain further 
details from the veteran, followed by an attempt at 
verification.  See M21-1, Part IV, paragraph 11.38(f)(2).

Finally, the Board notes that the claims file contains a VA 
PTSD examination report which shows that the examiner ruled 
out PTSD, and assigned Axis I diagnoses of alcohol dependence 
and substance-induced anxiety disorder.  In addition, the 
claims file contains numerous VA outpatient treatment reports 
showing ongoing treatment for alcohol and/or substance abuse.  
Therefore, at present, the evidence is conflicting as to 
whether the veteran has PTSD.  On remand, if the RO 
determines that any stressors are verified, an examination 
should be scheduled to determine whether the veteran has 
PTSD, and, if so, whether such PTSD is related to a verified 
inservice stressor.

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide additional information to 
facilitate a further search of the 
circumstances surrounding the stressor 
involving a Viet Cong grenade attack in a 
bar, including the date and location of 
this incident, and any other helpful 
identifying information.  

2.  Following the development requested 
in the first paragraph of this remand, or 
after allowing a reasonable period of 
time to pass without a response, the RO 
should contact the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197, and 
request that they attempt to verify the 
veteran's stressors.    

3.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.

4.  If, and only if, the RO determines 
that one or more stressors have been 
verified, and after completing the above 
actions, the veteran should be afforded a 
VA psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO must 
provide the examiner with the summary of 
any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD, to 
include a formal determination as to 
whether the veteran was engaged in 
combat.  If the RO's decision is adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



